MR. JUSTICE ANDERSON
(specially concurring) :
It is my judgment that the term “automobile,” which is a generic term, is sufficiently broad to include all forms of self-propelling vehicles for use on highways and streets. Unless the legislature clearly limits the meaning of a word, it should be given the interpretation which is inclusive of the common use to which it is given by people generally. 4 Words and Phrases, Automobiles, p. 855. R, C. M. 1947, sec. 19-102.
The fact that the legislature has made use of the word in other statutes in no way delimits its meaning so far as the Act here in question is involved.
I concur in the other points touched upon in the majority opinion, but it is my opinion that the cause should be reversed without directions to dismiss the information, thus leaving the disposition of the cause with those persons more closely associated with it.